Name: Commission Regulation (EC) NoÃ 776/2008 of 4Ã August 2008 entering certain names in the Register of protected designations of origin and protected geographical indications (Acciughe sotto sale del Mar Ligure (PGI), Brussels grondwitloof (PGI), Ã ufsÃ deÃ LouÃ ©Ã (PGI))
 Type: Regulation
 Subject Matter: marketing;  animal product;  plant product;  Europe;  fisheries;  consumption
 Date Published: nan

 5.8.2008 EN Official Journal of the European Union L 207/7 COMMISSION REGULATION (EC) No 776/2008 of 4 August 2008 entering certain names in the Register of protected designations of origin and protected geographical indications (Acciughe sotto sale del Mar Ligure (PGI), Brussels grondwitloof (PGI), Ã ufs de LouÃ © (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, Italys application to register the name Acciughe sotto sale del Mar Ligure, Belgiums application to register the name Brussels grondwitloof and Frances application to register the name Ã ufs de LouÃ © have been published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, these names should be entered in the Register, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby entered in the Register of protected designations of origin and protected geographical indications. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as last amended by Commission Regulation (EC) No 417/2008 (OJ L 125, 9.5.2008, p. 27). (2) OJ C 279, 22.11.2007, p. 7 (Acciughe sotto sale del Mar Ligure), OJ C 279, 22.11.2007, p. 24 (Brussels grondwitloof), OJ C 282, 24.11.2007, p. 30 (Ã ufs de LouÃ ©). ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.4. Other products of animal origin (eggs, honey, various dairy products except butter, etc.) FRANCE Ã ufs de LouÃ © (PGI) Class 1.6. Fruit, vegetables and cereals, fresh or processed BELGIUM Brussels grondwitloof (PGI) Class 1.7. Fresh fish, molluscs and crustaceans and products derived therefrom ITALY Acciughe sotto sale del Mar Ligure (PGI)